Citation Nr: 0509511	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from March 
1946 to January 1948 and from March 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2004, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge during a 
videoconference Board hearing.  

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen this claim, 
which was denied by the RO in November 1995.  The requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue the Board is required to address on 
appeal despite the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  In light of the Board's 
legal duty to determine whether the veteran has submitted new 
and material evidence to reopen his previously denied claim, 
the issue has been rephrased as noted on the title page.

The issue of entitlement to service connection for PTSD is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

In an unappealed rating decision dated in November 1995, the 
RO denied service connection for PTSD based on lack of a 
verified stressor; evidence submitted since the rating 
decision is not cumulative of evidence already of record and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2004).

2.  Evidence submitted since the November 1995 rating 
decision is new and material; thus, the requirements to 
reopen the claim of service connection for PTSD have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  "Credible supporting evidence" 
of a non-combat stressor may be obtained from service records 
or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  

Service connection for PTSD was denied in November 1995.  The 
RO determined that the evidence did not show that the veteran 
had PTSD nor did he show credible supporting evidence that a 
claimed inservice stressor actually occurred.  Evidence 
included VA treatment records showing rule out PTSD.  The 
veteran had submitted a written statement as to his 
stressors.  The RO sent a summary to the Department of the 
Navy/Marine Corps, who responded in October 1995 that the 
lack of specificity as to names, dates and places prevented a 
meaningful search to verify the veteran's alleged stressors.  

The RO sent the veteran a notification of the November 1995 
decision on November 27, 1995, and he did not appeal, thus it 
became final.  The RO's unappealed decision is a final 
decision not subject to revision on the same factual basis. 
38 U.S.C.A. § 7105.  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

Evidence submitted since the November 1995 denial of the 
claim includes extensive testimony as to the dates and 
circumstances of the alleged stressful events the veteran 
experienced in service.  He testified in detail as to these 
events in his November 2004 hearing before the undersigned.  

Medical evidence dated in March 2000 and September 2002 
include diagnoses of PTSD based on reported but as yet 
unverified stressful events in service.  

The evidence received since the 1995 decision is offered to 
establish current PTSD as well as a verified stressor to 
support the diagnosis.  The veteran has provided more 
specific facts to allow for a significantly more meaningful 
search than the search conducted by the Department of the 
Navy in October 1995.  The previous final decision denied the 
claims due to a lack of a stressor supporting a diagnosis of 
PTSD.  Thus, the testimony, when considered in conjunction 
with the other evidence, is significant.  This evidence was 
not previously submitted to agency decision makers, it bears 
directly and substantially upon the specific reason for the 
prior denial, it is neither cumulative nor redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, supra; 38 
C.F.R. § 3.156.  As such the Board finds that this evidence 
is new and material and the claim for service connection for 
PTSD is reopened.





ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for post-traumatic stress disorder 
having been submitted, the claim for that benefit is 
reopened.  To that extent only, the claim is granted.


REMAND

A review of the record demonstrates that the veteran has been 
diagnosed as having varying psychiatric disorders, including 
PTSD.  The Board further observes that the veteran's PTSD has 
been attributed to both service and nonservice related 
incidents in the past.  

The Board notes that the veteran served both during World War 
II and the Korean War.  He has attributed his PTSD 
symptomatology to experiences he observed during his second 
tour of duty.  While previous attempts to verify the 
veteran's reported stressors in October 1995 were unfruitful, 
the basis for the inability to verify the stressors was the 
lack of specific details regarding the claimed stressful 
events.  

Subsequent to this time, the veteran has testified on two 
separate occasions as to the stressful inservice events which 
he claims served as the basis for his PTSD.  There have been 
no follow-up attempts to verify these stressors.  His 
testimony and written statements provide details which allow 
for a more meaningful search.  He has provided new 
information as to dates, locations and names related to 
stressful events during his service.  

At his November 2004 hearing before the undersigned Acting 
Law Judge, the veteran indicated that his MP company was 
attached to the 7th Marine Division for logistical purposes 
while in Korea.  

The veteran further testified that he served as a guard at 
the maximum security Brigade at Camp Delmar from July 1952 to 
December 1952 and that he had to defend a guard against 
prisoners who had taken another guard hostage.  The veteran 
reported that he witnessed a fellow soldier, Roy Lund, being 
drowned in July or August 1952 when testing a new water unit 
while serving as a guard at the prison.  

The veteran indicated that he arrived in Korea in May 1953 
with the 10th Corps Reserves, which was part of the 1st Marine 
Division.  He noted that he was in the Military Police 
Company.  The veteran stated that during July 1953 his unit 
was involved in a military fight where over 300 people were 
killed.  The veteran indicated that he was exposed to 
shrapnel and bullets.  

The Board is of the opinion that based upon the testimony of 
the veteran and the varying psychiatric disorders, that 
additional development is warranted on this issue.  

The veteran's representative has also requested that further 
development, including verification of stressors and an 
additional VA examination, be performed.  The Board finds 
this action appropriate considering the facts of this case.  

Accordingly, this matter is remanded for the following:  

1.  Following a review of the record, 
including the testimony provided at the 
November 2004 video conference hearing, 
the should RO prepare a summary of the 
veteran's alleged stressors. 

2.  The RO should then send copies of the 
veteran's DD214, service personnel 
records, the prepared summary of the 
alleged stressors, and a copy of this 
remand and all associated documents to 
Commandant of the Marine Corps, 
Headquarters United States Marine Corps, 
MMSB10, Quantico, VA 22134-5010.  It is 
requested that an attempt be made to 
verify the reported stressors and that 
copies of unit histories for the units 
that the veteran was attached to be 
associated with the claims file.  The 
Commandant of the Marine Corps should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  Any 
information obtained should be associated 
with the claims file.  

3.  Following the receipt of the report 
from the Commandant of the Marine Corps, 
and the completion of any additional 
development warranted or suggested by 
that office, the RO should prepare a 
report detailing the nature of any combat 
action or inservice stressful event 
verified by the Commandant of the Marine 
Corps.  If no combat action or stressor 
has been verified, the RO should so state 
in its report.  The RO's report should be 
added to the claims file.

4.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the existence and etiology 
of any currently manifested PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the Commandant of the Marine Corps 
and/or the RO may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressors 
detailed in the report of the Commandant 
of the Marine Corps or the RO's report 
are responsible for that conclusion, or 
whether the currently manifested PTSD is 
related to other nonservice or 
nonverified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided. 

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
can be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs


